1                                                           JS-6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   LAYLA BASILIALI, an individual,       Case No.: 2:18-cv-3888 RGK (MRWx)
     on behalf of herself and others
12   similarly situated,                   Assigned For All Purposes To:
                                           Honorable R. Gary Klausner
13                     Plaintiff,          Courtroom 850, 8th Floor, Roybal Bldg.
14               v.                        [PROPOSED] JUDGMENT &
                                           DISMISSAL OF ACTION
15   ALLEGIANT AIR, LLC, a Nevada
     limited liability company; and DOES   Complaint Filed: March 15, 2018
16   1 through 50, inclusive,              Removed: May 9, 2018
17                     Defendants.
18
19
20
21
22
23
24
25
26
27
28

                      [PROPOSED] JUDGMENT & DISMISSAL OF ACTION
1          On July 1, 2019, the Court granted Plaintiff Layla Basiliali’s (“Plaintiff”)
2    Motion for Approval of the Private Attorneys General Act (“PAGA”) Settlement
3    Agreement and Release entered into between Plaintiff, on behalf of herself and as a
4    proxy/agent for the State of California and the Labor Workforce Development
5    Agency (“LWDA”), and Defendant Allegiant Air, LLC (“Defendant” or
6    “Allegiant”) (“PAGA Settlement” or “PAGA Settlement Agreement”). ECF No.
7    88. The PAGA Settlement Agreement provides for a judgment and dismissal to be
8    entered along with the order approving the PAGA Settlement. See, e.g., ECF No.
9    84-3, p. 6 of 24, ¶ 2.11 (“‘Judgment’ means the judgment to be executed and
10   entered by the Court pursuant to this Agreement.”); p. 16 of 24, ¶ 4.10 (“This
11   Settlement is expressly conditioned upon the Court granting the Motion and
12   entering the Approval Order and Judgment, including the dismissal of Plaintiff’s
13   representative PAGA claims and Plaintiff’s individual California Labor Code
14   claims with prejudice, and California Labor Code class claims without prejudice.”).
15         In accordance with the Order Approving the PAGA Settlement (the “Order”)
16   and the PAGA Settlement Agreement, the Court hereby ORDERS, ADJUDGES
17   AND DECREES as follows:
18         1.     Judgment in this matter is hereby entered in accordance with the terms
19   of the Order and the PAGA Settlement Agreement. Unless otherwise provided
20   herein, all capitalized terms used herein shall have the same meaning as defined in
21   the PAGA Settlement Agreement.
22         2.     The claims of Plaintiff Layla Basiliali individually and the
23   representative claims brought by Plaintiff on behalf of all the PAGA Settlement
24   Employees as proxies/agents for the State of California and the LWDA are hereby
25   DISMISSED WITH PREJUDICE. Plaintiff’s remaining class claims, to the extent
26   they remain following the Court’s striking of the motion for class certification, are
27   hereby DISMISSED WITHOUT PREJUDICE.
28         3.     Neither the PAGA Settlement, nor any of the terms set forth in the
                                         1
                      [PROPOSED] JUDGMENT & DISMISSAL OF ACTION
1    PAGA Settlement Agreement, are admissions by the Released Parties, nor is the
2    Order or this Judgment a finding of the validity of any claims in the Lawsuit or of
3    any wrongdoing by the Released Parties.
4          4.     This Judgment is intended to be a final disposition of the Lawsuit in its
5    entirety. This Court shall retain jurisdiction with respect to all matters related to the
6    administration and consummation of the Settlement.
7          5.     Plaintiff shall submit a copy of this Judgment to the LWDA within ten
8    (10) days of entry of this Judgment.
9          IT IS SO ORDERED, ADJUDGED, AND DECREED.
10
11
     Dated: July 24, 2019
12                                                ________________________________
13                                                HON. R. GARY KLAUSNER
                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -2-
                      [PROPOSED] JUDGMENT & DISMISSAL OF ACTION
